Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 14-17,19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltin (US 2018/0072255) in view of Domens et al. (US 6,439,333).
Foltin discloses a device for detecting belted condition of a vehicle seat belt comprising transceiver 102 arranged in front of vehicle occupant 104, transponder 108 disposed adjacent webbing of  seat belt strap 106, the transponder receiving signals from transceiver 102 and responds with signals to transceiver 102 that are analyzed by controller 720,730,740 (pars. 44,46) to determine if a seat belt is properly fastened, except for particularly stating that a second transceiver is used facing first transceiver on different sides of occupant sitting position.
Domens discloses desirability in a seat belt use detection system of placing first and second magnetic field transceiver units 6,7,61,71 on opposite sides of a seated vehicle occupant in order to detect seat belt use (Fig. 3, abstract).
It would have been obvious to one of ordinary skill in the art to use plural transceiver devices facing each other as suggested by Domens in conjunction with a seat belt usage system as disclosed by Foltin, in order to provide a more accurate indication as to whether a seat belt was being properly used or not.
Regarding claim 15, Domens discloses transceiver locations in instrument panel 3 and seat 2.

Regarding claim 17, since Foltin teaches that transponder 108 sends signals to transceiver 102, choosing to use a well-known active transmission technique would have been obvious to one of ordinary skill in the art, merely depending on whether an active transceiver or passive transceiver was used .
Regarding claim 19, Foltin teaches use of transponder 108 in conjunction with latch tongue 502 (Fig. 5).
Regarding claim 20,  Foltin teaches providing seat belt use detectors in both front and rear seats (par. 55).
2.	Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltin ‘255 in view of Domens et al. and Messner et al. (US 8,217,770).
Foltin ‘255 and Domens disclose a seat belt use detection system as set forth above with regard to claim 14, except for specifically stating that transponder is placed in a button cap on seat belt. 
Messner teaches desirability of placing a transponder in a button cap 205 attached to seat belt (Figs. 8,10, abstract).
It would have been obvious to one of ordinary skill in the art to place a transponder in a button cap as suggested by Messner in conjunction with a device having a transponder mounted to a seat belt as suggested by Foltin ‘255 and Domens, in order to protect the transponder components from damage.
3.	Claim 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltin ‘255 in view of Domens et al. and Foltin (US 2018/0204056).
Foltin ‘255 and Domens disclose a seat belt use detection system as set forth above with regard to claim 14, except for specifically stating that seat occupancy mat is used.
Foltin ‘056 teaches desirability of using a seat occupancy mat in conjunction with a seat belt use warning system (par. 3).
.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  22-24 is/are rejected under 35 U.S.C. 102e as being anticipated by Foltin ‘255.
Foltin ‘255 discloses a method for detecting seat belt usage comprising generating a scanning signal by transceiver 102, detecting whether transponder 108 responds to scanning signal, and determining if occupant has fastened seat belt based on transponder response (pars. 44,46).
Claim 23 is rejected for the same reasons as set forth above with regard to claim 22.
Regarding claim 24, Foltin ‘255 discloses detection of latch tongue connected with belt buckle (Figs. 5,6).
5.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foltin ‘255 in view of Foltin ‘056.
Claim is rejected for the same reasons set forth above with regard to claim 21.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strutz, Dobedoe and Hagenbuch disclose seat belt use detection systems.
7.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689